EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Gregory S. Darley-Emerson on May 25, 2022.

The application has been amended as follows: 
	2.1. in claim 1:
                    a) line 8, the phrase --, wherein the anionic monomer unit is carboxylated-- has been added after “unit(s)”
(support is found in Table 1 on page 24 of the specification)
	       b) line 11, “substantially” before “free” has been deleted
(support is found in the specification at page 3, lines 7-13)
                    c) after line 12, the following phrase has been added:
              --wherein the first water-soluble film and the second water-soluble film each independently comprises from about 60 wt% to about 70 wt% by weight of the film of water-soluble resin; and--
(support is found in the specification at page 12, lines 10-13; original claim 21).
	        d) line 14, the semicolon “;” after “compartment” has been deleted
	         e) lines 15-16 (last two lines), the phrase “wherein the first water-soluble film is chemically different from the second water soluble film with respect to the anionic content of the films” has been deleted.
	2.2. In claim 20, lines 9-12, the phrase “vinyl sulfonic acid, alkyl sulfonic acid, ethylene sulfonic acid . . . 2-methylacrylamido-2-methylpropanesulfonic acid, 2-sulfoethyl acrylate,” has been deleted.
	2.3. Claim 21 has been canceled.
	2.4. In claim 23:
                     a) line 1, “claim 1” has been replaced with --claim 22--
                     b) line 3 (last line), a period --.-- has been added after “50%”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The rejection of claims 1, 4, 8-15 and 17-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 
	The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,745,655 is withdrawn in view of the present amendment. 
	The declaration under 37 CFR 1.132 filed on March 29, 2022 is sufficient to overcome the rejection of claims 1, 4, 8-15 and 17-27 based upon Edwards (US 2016/0251148), the closest prior art of record, because Applicant has shown in Tables 2 and 3 that a water-soluble film unit article comprising a first water-soluble film comprising about 60-70 wt% polyvinylalcohol (PVOH) copolymer comprising a carboxylated anionic monomer unit and a second water-soluble film comprising about 60-70 wt% polyvinylalcohol homopolymer, when sealed together to form at least one compartment, provide unexpected average peel force (see Combination 3 and Combination 6), when compared to pouches, like those of Edwards, made from the same films having anionic-substituted PVOH copolymer (see Combination 1 and Combination 4)  or pouches made from one film comprising anionic-substituted PVOH copolymer and the other film a blend of anionic-substituted copolymer and polyvinyl alcohol homopolymer (see Combination 2 and Combination 5).
	 Accordingly, the subject matter, as a whole would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                               /LORNA M DOUYON/                                                                               Primary Examiner, Art Unit 1761